Title: To James Madison from Thomas Jefferson, 17 April 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. Madison.
Monticello Apr. 17. 1801.
I shall be with you on the 25th. unless health or weather prevent. But if you propose leaving home sooner for Washington, do not let my coming prevent you. Only, in that case, if convenient, lodge word at Gordon’s, or write me by next post, that you will be gone; as I should then wish to lengthen my day’s journey. I have not been able to look yet into my newspapers, but I presume yours contain all mine do. My respectful compliments to mrs. Madison, & affectionate attachment to yourself.
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers).



   
   Nathaniel Gordon operated a tavern on the “Fredericksburgh Great road” between Charlottesville and the new capital (William H. B. Thomas, Gordonsville, Virginia: Historic Crossroads Town [Verona, Va., 1971], p. 3).


